                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

  UNITED STATES OF AMERICA,                          )
                                                     )
          Plaintiff,                                 )      Criminal No. 5:18-cr-00106-GFVT
                                                     )
  V.                                                 )
                                                     )        MEMORANDUM OPINION
  GERALD G. LUNDERGAN and                            )
  DALE C. EMMONS,                                    )
                                                     )
          Defendants.

                                       *** *** *** ***

       This matter is before the Court upon Defendant Gerald G. Lundergan’s Motion to

Exclude Government’s Proposed Exhibits 61H, 61L, 61S, 61T, 61V, 61W, 61X and 61Y. [R.

247.] The Court ruled on this motion at the bench. [R. 259.] The motion was Granted with

respect to exhibit 61H, and Denied with respect to 61L, 61S, 61W, 61X, and 61Y. The motion

was Denied as Moot with respect to Exhibit 61T. The Court took the objection to Exhibit 61V

under advisement over the lunch hour, but ultimately granted the Motion with respect to 61V.

[R. 260.] Consistent with the bench ruling, the Court further sets forth its reasoning.

                                                 I

       Defense counsel never hesitates to burn the midnight oil. In a motion filed just after

midnight on the morning of August 28, 2019, the Defendants objected to several exhibits the

Government intended to introduce through former Alison for Kentucky campaign manager,

Jonathan Hurst. [R. 247.] The motion raises a myriad of objections under Rules 401, 403,

404(b) and hearsay objections. Id. The Defense also argues that introduction of some of these

exhibits might even be violative of the Fifth Amendment. Id.
       Because of the late hour and being in the midst of trial, the United States has again been

unable to file a written response. However, the Court heard argument on the motion outside of

the presence of the jury. [R. 259 at 56–153.] After argument, the Court ruled from the bench

that the motion was GRANTED with respect to 61H, and DENIED with respect to 61L, 61S,

61W, 61X and 61Y. The motion was DENIED AS MOOT as to 61T, because the United States

represented that they did not intend to introduce that exhibit. Finally, the Court took the

exclusion of exhibit 61V under advisement, and later ruled from the bench to exclude that exhibit

as well.

                                                 II

                                                 A

       Evidence is only admissible if it is relevant. “Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action.” Fed. R. Evid. 401. However, relevance does

not equal admissibility. For example, the Court may exclude relevant evidence “if its probative

value is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

Fed. R. Evid. 403. Some relevant evidence is admissible for one purpose but not another. For

instance, “evidence of a crime, wrong, or other act is not admissible to prove a person’s character

in order to show that on a particular occasion the person acted in accordance with the character,”

but the same evidence would be admissible “for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Fed. R. Evid. 404(b)(1)-(2). Even then, “[t]o be admissible, evidence of [a]

defendant’s prior bad acts must be substantially similar and reasonably near in time to the

                                                 2
charged offense.” United States v. Wynn, 987 F.2d 354, 357 (6th Cir. 1993). Similarly, an out

of court statement is inadmissible hearsay if offered for the truth of the matter asserted, but may

be admissible as evidence under one of the exceptions to the hearsay rule. Fed. R. Evid. 801(c),

(d); Fed. R. Evid. 802.

                                                 B

       The Motion [R. 247] objected to entry of many different exhibits, of many different

types. Additionally, the Court granted the motion as to some and denied as to others. For the

sake of clarity, the exhibits are addressed here individually.

       61H – Granted. Exhibit 61H is an email thread sent from Jonathan Hurst to Defendant

Gerald Lundergan. [R. 247-1.] Included in that email is an article forwarded from Mr. Hurst to

Mr. Lundergan concerning the funding of an Alison for Kentucky campaign bus. In the article,

the author “speculates Lundergan’s company was renting the bus to the Campaign below fair

market value,” which could be a violation of campaign finance laws. [R. 247 at 4.] The United

States intended to offer the email as evidence that Mr. Lundergan was on notice about FEC rules

and regulations he is charged with violating. [R. 259 at 134.]

       The email is relevant to the issue of notice; however, its probative value is substantially

outweighed by the danger of unfair prejudice. The article heavily implies that Mr. Lundergan

has violated campaign finance laws with regard to the bus, even though the FEC investigated the

matter and ultimately dismissed the complaint. To put a newspaper before the jury would

unfairly prejudice Mr. Lundergan because the article implies that Mr. Lundergan has previously

engaged in unlawful acts.

       61L – Denied. Exhibit 61L is an email from Mark Putnam of Putnam Partners to Will

Leubsdorf, Gerald Lundergan, and Jonathan Hurst. [R. 247-2.] The parties to the email discuss

                                                  3
the various companies through which Alison for Kentucky campaign ads could be sent to

television stations. The Defense objected to the email based on relevancy and “incendiary

language” in the email. Although the Defense dislikes the phrase “stupid spending,” the email is

relevant on the issue of whether Mr. Lundergan had involvement in the campaign’s finances. Its

probative value on this point is not substantially outweighed by the danger of unfair prejudice

that might result from the phrase “stupid spending.” For these reasons, the Court denied the

motion to exclude this exhibit.

       61S and 61W– Denied. The Defense objected to these exhibits in conjunction with one

another. Exhibit 61S is an email from Chris Carr to Jonathan Hurst identifying “Mrs.

Lundergan” as treasurer for a joint fundraising account between the Alison for Kentucky

Campaign and the Kentucky Democratic Party. [R. 247- 3.] Exhibit 61W is an email from Chris

Carr to Mr. Lundergan and Jonathan Hurst about Mr. Lundergan’s outreach for the Kentuckians

United coordinated campaign. First, according to the defense, 61S is simply inaccurate, as Mrs.

Lundergan was not the treasurer of any entity. Next, the defense assumed “the Government

presumably plans to use the 61S . . . ant 61W to demonstrate that the coordinated campaign

effort did not launch until the summer of 2014,” which the Defense contends would be “grossly

misleading” and “premised on a confused understanding of campaign finance law.” [R. 247 at

6.] This is part of the Defense argument that there is no begin-date for the coordinated

campaign, because “[t]he state party exists 365 days a year.” Id. at 7. Finally, the defense also

objected based on relevance and prejudice grounds.

       To the extent that 61S states inaccurate information, that issue can be cleared up by cross

examination. The same is true of 61W, which the defense argues contains incorrect contribution

limits. Finally, while it might be true that as a legal matter the state party can participate in

                                                   4
fundraising at any time, the emails could be introduced to show when the coordination actually

began. The Defense may disagree with the characterization of the evidence, but that does not

mean it is inadmissible. For these reasons, the Court denied the motion to exclude these exhibits.

        61T – Denied as moot. When asked about this exhibit, the United States stated that they

no longer intended to introduce the exhibit. [R. 259 at 151.] Accordingly, the undersigned

denied this motion as moot from the bench. Id. at 152.

        61V – Granted. The Court initially took this exhibit under advisement before ruling from

the bench that it should be excluded. Exhibit 61V is an email from Mr. Emmons to Mr.

Lundergan in which he copy and pastes regulations surrounding spending by local and state party

PACs from the FEC website. [R. 247-5.] The United States intended to offer this as evidence

that the Defendants were on notice that the FEC has rules and regulations governing campaign

finance and fundraising. However, the rules and regulations copy and pasted into the email are

not the same rules and regulations that the Defendants are said to have violated in this case, and

therefore the email cannot go to notice. In addition, to put this email before the jury could cause

confusion about the applicable law. For these reasons, the Court granted the Motion to exclude

this exhibit.

        61X – Denied. The Defense objected to the introduction of this exhibit on prejudice and

hearsay. Exhibit 61X is an email from Elizabeth Cantrell to Mike Davidson and Jonathan Hurst.

[R. 247-7.] The email contains an attachment of a mock-up of a ticket to a campaign even that

took place in October 2014. On the ticket is a “Paid for By Alison for Kentucky” disclaimer.

The Defense objected on the grounds that the ticket was “only a mock-up” and not a final

version of the even ticket, and therefore prejudicial. The Defense was also concerned that “the

Government seeks to introduce this exhibit to demonstrate that the event, which was paid for by

                                                 5
both the Campaign and the Kentucky Democratic party, should have been paid for entirely by the

Campaign because Alison Lundergan Grimes was the only speaker (Other than Clinton) at the

event. The Defense also objected based on hearsay.

       Here again, if the Defense is concerned with whether or not this is what the final copy of

the ticket looked like, that issue can be cleared up on cross examination. The United States

represented that it did not intend to argue that the Campaign was entirely responsible for paying

for the event; only as “incremental evidence” that the Alison for Kentucky campaign was

responsible for paying for the event. Finally, the ticket is not hearsay, because it is not offered

for the truth of the matter asserted. It doesn’t have to be true that the event was actually paid for

by the Alison for Kentucky campaign. The fact that the disclaimer exists on the ticket is

evidence of the campaign acknowledging that this it is the type of event it would be partially

responsible for funding. For these reasons, the Court denied the motion to exclude 61X.

       61Y – Denied. Lastly, the Defense sought to exclude Exhibit 61Y on the grounds that it

is “inadmissible hearsay not subject to an exception, with little probative value to this case.” [R.

247 at 15.] Exhibit 61Y is an email exchange between Jonathan Hurst and Annie Levine who

worked for Campaign vendor Rising Tide Interactive. [Id.; R. 247-9.] The Defense worried that

the United States sought to present this email as “another in the Government’s series of alleged

improper payments by Lundergan[.]” To the contrary, the United States sought to introduce the

email as “an example of the way things should have worked.” Further, the email is admissible as

an exception to the hearsay rule. It is admissible to show Mr. Lundergan was on notice of the

way campaign billing should be conducted. For these reasons, the Court denied the motion to

exclude Exhibit 61Y.



                                                  6
                                             III

       The foregoing supplements the previous rulings from the Bench. The Minute Order at

R. 263 documents these rulings.



       This the 3d day of September, 2019.




                                             7
